Order entered June 16, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00180-CV

             BAPA BROOKLYN 2004, LLC, ET AL., Appellants

                                      V.

                    MICHAEL A. AND MARIA D. TWIEHAUS
                     REVOCABLE LIVING TRUST, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-11504

                                   ORDER

      Before the Court is appellants’ June 14, 2021 motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time

to July 14, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE